Exhibit 10.2

 

Global Partners LP

 

2018 Long-Term Cash Incentive Plan
Award Agreement

 

Grantee:

             (the “Grantee”)

 

 

Grant Date:

             (the “Grant Date”)

 

1.                                      Grant of Cash Incentive Award.  Global
GP LLC (“GPLLC”) hereby grants to you a cash incentive award under the Global
Partners LP 2018 Long-Term Cash Incentive Plan (the “Plan”) of
                          Dollars and 00/100 ($        ) (the “Award”), such
grant to be on the terms and conditions set forth herein and in the Plan, which
is incorporated herein by reference as a part of this agreement (“Agreement”).

 

2.                                      Vesting/Forfeitures.  Except as
otherwise provided in this Agreement or the Plan, the Award will vest in
accordance with the vesting schedule set forth in the following table, so long
as you continue to provide services to GPLLC or its Affiliates continuously from
the Grant Date through each vesting date set forth below (each, a “Vesting
Date”):

 

Vesting Date

 

Cumulative Vested Percentage

 

                           , 20      

 

20

%

                           , 20      

 

30

%

                           , 20      

 

50

%

 

Except as otherwise provided in this Agreement or the Plan, on the date you
cease providing services to GPLLC or its Affiliates, any unvested portion of the
Award shall automatically terminate and cease to be outstanding.

 

3.                                      Events Occurring Prior to Vesting. 
Notwithstanding Paragraph 2 to the contrary,

 

(a)                                 Death or Disability.  If you cease providing
services to GPLLC or its Affiliates as a result of your death or a “disability,”
as defined in Section 409A(a)(2)(C) of the Code, the Board, in its sole
discretion, shall determine whether the Award or any unvested portion thereof
shall become vested, shall be forfeited, or shall continue to vest pursuant to
its terms as if your service had continued through the last Vesting Date.

 

(b)                                 Resignation and Other Terminations of
Service.  If you voluntarily resign from providing services to GPLLC or its
Affiliates, your services are terminated by GPLLC or its Affiliates, you fail to
be nominated for re-election as a Director (if applicable), or are otherwise not
re-elected as a Director (if applicable), the Board, in its sole discretion,
shall determine whether the Award or any unvested portion thereof shall
(i) remain outstanding and continue to vest on each remaining Vesting Date in
accordance with the vesting schedule set forth in Paragraph 2 as if you
continued to provide services to GPLLC and its Affiliates, (ii) become
immediately vested, or (iii) be forfeited.

 

1

--------------------------------------------------------------------------------


 

(c)                                  Change of Control.  Any unvested portion of
the Award held by you automatically shall become fully vested upon a Change of
Control.

 

4.                                      Payments.  As soon as administratively
practicable after a Vesting Date, or, if vesting occurs upon a Change of Control
as provided in Section 5(e) of the Plan, as soon as administratively practicable
on or following such Change of Control, but in all events not later than 2½
months following the vesting of the Award, you shall be paid the portion of the
Award that vested on such date.

 

5.                                      Limitations Upon Transfer.  All rights
under this Agreement shall belong to you alone and may not be transferred,
assigned, pledged, or hypothecated by you in any way (whether by operation of
law or otherwise), other than by will or the laws of descent and distribution
and shall not be subject to execution, attachment, or similar process. Upon any
attempt by you to transfer, assign, pledge, hypothecate, or otherwise dispose of
such rights contrary to the provisions in this Agreement or the Plan, or upon
the levy of any attachment or similar process upon such rights, such rights
shall immediately become null and void.

 

6.                                      Taxes and Withholding.  The Company or
any Affiliate is authorized to withhold from any Award, from any payment due or
transfer made under any Award or from any compensation or other amount owing to
you the amount of any applicable taxes payable in respect of an Award, and to
take such other action as may be necessary in the opinion of the Company to
satisfy its withholding obligations for the payment of such taxes.

 

7.                                      Binding Effect.  This Agreement shall be
binding upon and inure to the benefit of any successor or successors of GPLLC
and upon any person lawfully claiming under you.

 

8.                                      Entire Agreement.  The Plan and this
Agreement constitute the entire agreement of the parties with regard to the
Award granted hereby, and contain all the covenants, promises, representations,
warranties and agreements between the parties with respect to the Award granted
hereby.  This Agreement is in addition to and does not supersede or replace any
prior or contemporaneous agreement between you and GPLLC, the Partnership, or
any of their Affiliates relating to confidentiality, non-disclosure,
non-competition, or non-solicitation.

 

9.                                      Modifications.  Except as provided
below, any modification of this Agreement shall be effective only if it is in
writing and signed by both you and an authorized officer of GPLLC.

 

10.                               Conflicts and Governing Law.  In the event of
any conflict between the terms of this Agreement and the Plan, the Plan shall
control. Capitalized terms used in this Agreement but not defined herein shall
have the meanings ascribed to such terms in the Plan, unless the context
requires otherwise. This grant shall be governed by, and construed in accordance
with, the laws of the State of Delaware, without regard to conflicts of laws
principles thereof.

 

2

--------------------------------------------------------------------------------


 

 

GLOBAL GP LLC

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

GRANTEE

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

[Signature Page to Long Term Cash Incentive Award Agreement [insert DATE]]

 

3

--------------------------------------------------------------------------------